Order entered August 16, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00835-CV

                   DAVID GERDES AND ECOATM, LLC, Appellants

                                             V.

                                   HYLA, INC., Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-01976

                                         ORDER
       Before the Court is appellant’s agree motion to extend time to submit brief. We GRANT

the motion and ORDER the brief be filed no later than September 20, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE